DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s reply filed on 11/29/2021 is acknowledged. Claims 39-40, 51-52, 54-55, 66-67, 69, 71, and 86-87 were pending. 
	Claims 39, 52, 54, and 67 have been amended, and claims 1-38, 40-50, 53, 55-65, 68-70, and 72-86 have been canceled. 
	New claims 88 and 89 have been added.
	Currently, claims 39, 51-52, 54, 66-67, 71, and 87-89 are pending and under examination.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39, 51-52, 54, 66-67, 69, 71, and 87  remain rejected under 35 U.S.C. 103 as being unpatentable over Hoffman La-Roche (of record), further in view of Tamura (Mol Clin Oncol. 2015;3(1):217-221, published 9/4/2014), as evidenced by Papadimitrakopoulou (of record).
	The reference listed as Kudo has been inadvertently listed in the heading of the rejection in the Office Action dated 12/13/2021. The reference has been removed from the heading. 

Response to Arguments
	1. (a) Applicant argues that none of the cited references, alone or in combination, teaches or suggests all of the features recited in the amended claims. Applicant argues that Hoffman-La Roche neither teaches nor suggests the treatment of NSCLC patients who have liver metastases. Tamura does not remedy the deficiencies in the teachings of Hoffman-La Roche, and merely teaches that approximately 47% of NSCLC patients diagnosed between 1999 and 2012 presented with distant metastases. 
	Applicant’s arguments have been considered, but are not found persuasive. Tamura teaches that one of the most common metastatic sites of NSCLC is the liver. Thus, it would be obvious to modify the method of Hoffman-La Roche, which already teaches a method of treating Stage IV NSCLC patients, to treat specifically Stage IV non-squamous NSCLC patients with liver metastasis. 
	It would have been obvious for one of ordinary skill in the arts to modify an art-known method of treating stage IV NSCLC, to treat stage IV NSCLC that has metastasized to a commonly known metastatic site (i.e. liver). Further, one of ordinary skill in the arts would have a reasonable expectation of a success that a method of treating Stage IV NSCLC patients would be effective in treating Stage IV NSCLC patients with liver metastasis. The patients treated are still stage IV NSCLC patients, and since stage IV NSCLC is known to be metastatic, in light of the teaching that one of the most common metastatic sites of NSCLC is the liver, there is a clear motivation as to treat stage IV NSCLC patients with liver metastasis.

	(b) Applicant argues There is no motivation to combine the cited references nor is there an expectation of success. Applicant argues one of skill in the art would have no motivation to combine given the teachings of Tamura. Tamura teaches that liver metastases are an unfavorable prognostic factor in NSCLC patients (see Abstract of Tamura) and that liver metastases are associated with poorer survival (see the paragraph titled "Significance of each organ metastasis for survival" in the left column on page 218 and Table II of Tamura). Given that Table II of Tamura shows the OS of NSCLC patients with liver metastases is approximately 5 months lower than the OS of NSCLC patients without liver metastases, a skilled artisan would have no motivation to combine the element of a NSCLC patients with liver metastases allegedly taught by Tamura together with the treatment methods recited in Hoffman-La Roche due to no reasonable expectation that the patient subpopulation recited in the claims would respond more favorably to a treatment comprising atezolizumab, pemetrexed, and carboplatin or cisplatin, as compared to a treatment comprising the pemetrexed and the carboplatin or cisplatin without the atezolizumab. However, Applicant respectfully notes that Papadimitrakopoulou provides no data regarding the OS of chemotherapy-naive NSCLC patients with liver metastases who received treatment with atezolizumab, pemetrexed, and carboplatin or cisplatin, as compared to the OS of chemotherapy-naive NSCLC patients with liver metastases who received treatment with pemetrexed, and carboplatin or cisplatin without atezolizumab. The only data in Papadimitrakopoulou regarding NSCLC patients with liver metastases is provided on slide 6, which shows that the median progression-free survival (PFS) among patients who received atezolizumab, pemetrexed and carboplatin or cisplatin was comparable to the median PFS among patients who received pemetrexed and carboplatin or cisplatin without atezolizumab. 
	Applicant’s arguments have been considered, but are not found persuasive. Hoffman-La Roche already teaches a method of treating Stage IV NSCLC patients. Stage IV NSCLC is known to be metastatic. One of ordinary skill in the arts would have been easily motivated to modify a known method of treating metastatic NSCLC to specifically treat metastatic NSCLC where in the metastasis is in a commonly known metastatic site. 
	Further, one of ordinary skill in the arts would have understood that metastases of a cancer in general are an unfavorable prognostic factor in patients (see Abstract of Tamura) and that all metastases are associated with poorer survival, not just to the liver. This however is irrelevant. As discussed above, there is a clear motivation for one of ordinary skill in the arts to modify a method of treating stage IV NSCLC, which is metastatic, to specifically a method of treating stage IV NSCLC patients with liver metastasis, one of the most common metastatic sites. One of ordinary skill in the arts would have also had a reasonable expectation of success because one would have understood that just because there is an unfavorable prognostic factor associated with metastasis, it does not mean that the method of treating would not work, especially since Hoffman-La Roche already teaches a method of treating metastatic stage IV NSCLC patients.
	Further, as treatments of NSCLC with PD-1/PD-L1 blocking agents such as atezolizumab were already well known in the prior art (See Rittmeyer et al., Lancet, 2017, of record; “Interpretation”), one would have had a reasonable expectation of success that treatment with atezolizumab, pemetrexed, and carboplatin or cisplatin would extend the OS of such patient subpopulation, as compared to a treatment with pemetrexed, and carboplatin or cisplatin in the absence atezolizumab.

	2. (a) Applicant argues the therapeutic effect of the combination recited in the claims in chemotherapy-naive NSCLC patients with liver metastases is unexpected. The amended claims are based in part on Applicant's unexpected finding that treatment with atezolizumab, pemetrexed, and carboplatin or cisplatin results in a numerical improvement in OS in chemotherapy-naive NSCLC patients who have liver metastases, as compared to a standard-of- care treatment with pemetrexed and carboplatin or cisplatin without atezolizumab. See Example 2 and Table 12 of the present application. Applicant found that the median OS among NSCLC patients with liver metastases who received treatment with the triple combination recited in the claims (referred to as "Arm A" or "APP" in the Examples) was 10.1 months, as compared to the median OS of 6.9 months observed among NSCLC patients with liver metastases who received a standard-of- care treatment with pemetrexed and carboplatin or cisplatin without atezolizumab (referred to as "Arm B" or "PP" in the Examples). The type of result might be hoped for, but could not be expected given the well-known uncertainties of clinical trial results, especially for NSCLC. Indeed, the teaching of Tamara as cited by the Examiner point to the uncertainties of treatment of the patient subpopulation recited in the amended claims.  
	Applicant’s arguments have been considered, but are not found persuasive. As discussed above, as treatments of NSCLC with PD-1/PD-L1 blocking agents such as atezolizumab were already well known in the prior art (See Rittmeyer et al., Lancet, 2017, of record; “Interpretation”), one would have had a reasonable expectation of success that treatment with atezolizumab, pemetrexed, and carboplatin or cisplatin would extend the OS of such patient subpopulation, as compared to a treatment with pemetrexed, and carboplatin or cisplatin in the absence atezolizumab.

	(b) Applicant argues the claimed methods provide a solution to an unmet need in the artApplicant's result is both unexpected and significant. As stated at paragraphs [0004]- [0006] of the specification, lung cancer remains the leading cause of cancer deaths worldwide, and NSCLC accounts for approximately 85% of all lung cancer cases. At least 10% of Stage IV NSCLC patients present with liver metastases. See, e.g., Table 9A of the specification. Furthermore, Table II of Tamura shows that the OS of NSCLC patients with liver metastases is approximately 5 months lower than the OS of NSCLC patients without liver metastases. Tamura also states that, "it is well known that the majority of NSCLC patients with liver metastasis do not respond well to chemotherapy" and that, "the administration of chemotherapy may be complicated by liver metastasis regarding the activation or metabolism of several cytotoxic agents commonly used in the treatment of NSCLC." See the first full paragraph in the left column on page 221 of Tamura. Thus, Tamura underscores an unmet need in the art at the time of the present application for new treatment options for NSCLC patients with liver metastases.
	Applicant’s arguments have been considered, but are not found persuasive. Applicant argues that Tamura underscores an unmet need in the art at the time of the present application for new treatment options for NSCLC patients with liver metastases and that the Applicant’s results are unexpected and significant. However, as discussed above, treatments of NSCLC with PD-1/PD-L1 blocking agents such as atezolizumab were already well known in the prior art (See Rittmeyer et al., Lancet, 2017, of record; “Interpretation”). One of ordinary skill in the arts would have reasonably predicted that the addition of atezolizumab to pemetrexed, and carboplatin or cisplatin would extend the OS of such patient subpopulation, as compared to a treatment with pemetrexed, and carboplatin or cisplatin in the absence atezolizumab.

	The amended claims add new limitations of “treatment-naïve or chemotherapy naïve individuals”. This limitation has already been addressed in the office action dated 12/13/2021, page 3, last paragraph (“…Hoffmann-La Roche teaches atezolizumab, an anti-PD-L1 antibody, in combination with cisplatin or carboplatin, which are platinum agents, and pemetrexed, an antimetabolite, in participants who are chemotherapy-naive and have Stage IV non-squamous NSCLC (Study Description, Brief Summary)”.
	For the reasons discussed above, the rejection is maintained.

New Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 51-52, 54, 66-67, 69, 71, and 87-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman La-Roche (of record), further in view of Tamura (Mol Clin Oncol. 2015;3(1):217-221, published 9/4/2014), and Rittmeyer (Lancet. 2017 Jan 21;389(10066):255-265., published online 12/13/2016, of record) as evidenced by Papadimitrakopoulou (of record).
	In regards to claims 39, 51-52, 54, 66-67, 69, 71, and 87, the teachings of Hoffman La-Roche, and Tamura are discussed above.
	Hoffmann-La Roche does not teach wherein the treatment is administered to human individuals
who are PD-L1 negative, wherein the individuals are PD-L1 negative if: (a) <1 % of tumor cells in pre-
treatment samples from each of the individuals express PD-L1, or (b) <1 % of tumor-infiltrating immune
cells in pre-treatment samples from each of the individuals express PD-L1.
	This deficiency is made up for by Rittmeyer.
	Rittmeyer teaches that atezolizumab treatment results in a clinically relevant improvement of
overall survival versus docetaxel in previously treated non-small-cell lung cancer, regardless of PD-L1
expression. Rittmeyer also teaches that patients in the PD-L1 low or undetectable subgroup (TCO and
ICO) also had improved survival with atezolizumab (median overall survival 12:6 months vs 8-9 months;
HR 0-75 [95% Cl 0-59-0-96]). Further, Rittmeyer defines PD-L1-expression populations TC1/2/3 or
1C1/2/3 as populations with >1% PD-L1 on tumour cells or tumour-infiltrating immune cells, and defines
TCO and ICO as PD-L1 low or undetectable subgroups. Thus TCO and ICO subgroups would be populations with <1% PD-L1 on tumour cells or tumour-infiltrating immune cells.
	It would be obvious to one of ordinary skill in the art to modify the method as taught by
Hoffmann-La Roche to further comprising the step of administering to human individuals who are PD-L1
negative, wherein the individuals are PD-L1 negative if: (a) <1 % of tumor cells in pre-treatment samples
from each of the individuals express PD-L1, or (b) <1 % of tumor-infiltrating immune cells in pre-
treatment samples from each of the individuals express PD-L1, as taught by Rittmeyer. One would be
motivated to treat PD-L1 negative NSCLC patients with atezolizumab, as Rittmeyer teaches that PD-L1
negative NSCLC patients experience an overall survival (OS) benefit when treated with atezolizumab.
Further, one of ordinary skill in the arts would have a reasonable expectation of success from treating
NSCLC PD-L1 negative patients with atezolizumab, as Rittmeyer teaches that PD-L1 negative NSCLC
patients can be treated effectively with atezolizumab.

Conclusions
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643